DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26th, 2021 has been entered.
By this amendment, claim 1 has been amended and claims 10 and 18-20 previously been cancelled.  Accordingly, claims 1-9 and 11-17 are pending in the present application in which claim 1 is in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. 2004/0087075), newly cited, in view of CN Pub. 104282622 A, machine English translation included, of record.
In re claim 1, Wang discloses a method, comprising: 
a)    providing a substrate 3 comprising a first doping region 11 of a first doping type (p-type) (see paragraph [0014] and fig. 19), and a second doping region 13 of a second doping type (n-type) (see paragraph [0014] and fig. 19), and forming a gate oxide layer 24 and a gate conductor 25 on the substrate 3 (see paragraph [0021] and fig. 19), wherein the first 11 and second 13 doping regions are covered by a dielectric layer 22, 27 (see paragraphs [0020], [0022] and fig. 19);
b)    etching the dielectric layer 22, 27 to form a first contact hole (contact hole 28 on the left side of the device in the PMOS region 1) partially exposing the first doping region 11 (see paragraph [0022] and fig. 19), a second contact hole (contact hole 28 on the right side of the device in the NMOS region 2) partially exposing the second doping region 13 (see paragraph [0022] and fig. 19), and a third contact hole (contact hole 28 in the NMOS region 1 or PMOS region 2 that exposed the gate conductor 25) partially exposing the gate conductor 25 (see paragraph [0022] and fig. 19); and
d)    after implanting the dopant, filling the first and second contact holes 28 with a conductive material to form conductive plugs (see paragraph [0022] and fig. 19, note that, Want discloses that metal materials such as aluminum, copper, or tungsten filled the contact holes 28, see paragraph [0022] and fig. 19).

    PNG
    media_image1.png
    586
    917
    media_image1.png
    Greyscale


Wang are silent to the steps of c) implanting dopant of the first doping type into the first and second doping regions through the first and second contact holes to increase a surface concentration of the first doping region; and e) wherein a doping concentration of the dopant of the first doping type is from 3% to 20% of the doping concentration of the second doping region.
However, CN 104282622 A discloses in a same field of endeavor, a method, including, inter-alia, a) providing a substrate 21 comprising a first doping region 23 of a first doping type (p-type), and a second doping region 22 of a second doping type (n-type), wherein the first 23 and second 22 doping regions are covered by a dielectric layer 25 (see page 4 of translation and fig. 6); b) etching the dielectric layer 25 to form a first contact hole 26 (on the right side of the device) partially exposing the first 

    PNG
    media_image2.png
    561
    1252
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN 104282622 A into the method of Wang in order to enable the step of implanting dopant of the first doping type into the first and second doping regions through the first and second contact holes to increase a surface concentration of the first doping region in Wang to be performed because in doing so a photoetching process is reduced while KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Although, Wang and CN 104282622 A are silent to step e) wherein a doping concentration of the dopant of the first doping type is from 3% to 20% of the doping concentration of the second doping region.  However, it is respectfully submitted that it would have been obvious to one of skill in the art to control the implantation energy and the doping concentration range of the dopant of the first doping type (the group III element ions 27) to be about 3% to about 20% of the doping concentration of the second doping region during routine experimentation since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
14 to 1 x 1015 atoms/cm-2 onto the first doping region and second doping region through the contact holes which is comparable to the doping concentration range of the p-type dopant of Applicant’s disclosure as disclosed in the specification, (paragraph [00024]).  Furthermore, it is respectfully submitted that CN 104282622 A also discloses that the doping concentration of Group III elements ions implanted in step 204 is much less than the concentration of Group V elements ions in the N-type heavily doped region 22, so that the implanted Group III elements can increase the ion concentration at the contact hole surface of the P-type heavily doped region 23 with minimize effect on the ion concentration at the contact hole of the N-type heavily doped region 22 (see page 4 of the English translation).  Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to adjust the implantation energy and the doping concentration range of the dopant of the first doping type with respect to the doping concentration of the second doping region to set the doping concentration of the dopant of the first doping type to be about 3% to 20% of the doping concentration of the second doping region according to contact resistance requirement of the second doping region with minimize effect on the contact resistance of the second doping region (the N-type heavily doped region 22).  
In re claim 2, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the influence of the dopant of the first doping type 27 (Group III ions) on ions of the second doping region 22 is reduced by controlling the 
In re claim 3, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the method further comprising forming a first well region 6 having the second doping type (n-type) and a second well region 5 having the first doping type (p-type) in the substrate 3, wherein the first doping region 11 is located in the first well region 6, and the second doping region 13 is located in the second well region 5 (see paragraph [0012] and fig. 19 of Wang).
In re claim 4, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the method further comprising, after the filling the first and second contact holes, depositing a metal 29a, 29b, 29d, 29e, 29f on the surface of the conductive material and the dielectric layer 22, 27 to form an interconnect wire (see paragraph [0022] and fig. 19 of Wang).
In re claim 5, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the conductive material is in contact with the surface of the first doping region 11 to form a first contact resistance, and the conductive material is in contact with a surface of the second doping region 13 to form a second contact resistance (see paragraph [0022] and fig. 19 of Wang).
In re claim 6, as applied to claim 5 above, Wang in combination with CN 104282622 A discloses wherein the method further comprising controlling the doping 
concentration of the dopant of the first doping type such that the first contact resistance is decreased and the second contact resistance is substantially constant (see page 4 of the English translation of CN 104282622 A).  Note that, it would have been obvious to 
	In re claim 7, as applied to claim 5 above, Wang in combination with CN 104282622 A discloses wherein the magnitude of the decrease in the first contact resistance is greater than the magnitude of the increase in the second contact resistance (see page 4 of translation of CN 104282622 A).  Note that, it would have been obvious to one of ordinary skill in the art to set the doping concentration and implant energy of the dopant of the first doping type during routine experimentation to obtain optimum results in according to the design requirements.
	In re claim 8, as applied to claim 6 above, Wang in combination with CN 104282622 A discloses wherein the greater the doping concentration of the dopant of the first doping type, the lower the first contact resistance (see page 4 of translation of CN 104282622 A).  Note that, the doping concentration of the group III element ions 27 can be control such that the first contact resistance decrease as the doping concentration of the dopant of the first type increased.
In re claim 9, as applied to claim 2 above, Wang in combination with CN 104282622 A discloses wherein a doping concentration of the dopant of the first doping type is from 3% to 20% of the doping concentration of the first doping region (see page 4 of translation of CN 104282622 A).  Note that, it would have been obvious to one of skill in the art to control the doping concentration of the dopant (the group III element In re Aller, 105 USPQ 233, 235.
In re claim 11, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein an implantation depth of the dopant of the first doping type is close to a surface of the first doping region by controlling an implantation energy of the dopant of the first doping type (see paragraphs [0012]-[0014] of Wang and page 4 of translation of CN 104282622 A).  Note that, in paragraphs [0012]-[0014], Wang discloses that the implantation energy can be controlled to form various doping regions having various predetermined depths and that the implantation energy ranges can be vary.  Thus, it would have been obvious to one of ordinary skill to control the implantation depth of the dopant to be close to the surface of the first doping region by controlling an implantation energy of the dopant of the first doping type since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 12, as applied to claim 11 above, Wang in combination with CN 104282622 A are silent to wherein the implantation energy of the dopant of the first doping type is from 80% to 100% of the implantation energy of the first doping region.  However, based on the teaching Wang in paragraphs [0012]-[0014], that the In re Aller, 105 USPQ 233, 235.
In re claim 13, as applied to claim 11 above, Wang in combination with CN 104282622 A are silent to wherein the implantation energy of the dopant of the first doping type is from 80% to 100% of the implantation energy of the second doping region.  However, based on the teaching of Wang in paragraphs [0012]-[0014], that the implantation energy can be control to form various doping regions having various predetermined depths and that the implantation energy ranges can be vary.  Thus, it would have been obvious to one of ordinary skill to control the implantation energy of the dopant of the first doping type is from 80% to 100% of the implantation energy of the second doping region since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 14, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses to wherein the conductive material is one of tungsten 
In re claim 15, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the method further comprising before the filling the first and second contact holes, depositing a Ti/TiN layer in the first and second contact holes (see paragraph [0019] of Wang).
In re claim 16, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the first doping region 11 is a drain/source region of a MOS device 1 (see paragraph [0014] and fig. 19 of Wang).
In re claim 17, as applied to claim 1 above, Wang in combination with CN 104282622 A discloses wherein the second doping region 13 is a drain/source region of a MOS device 2 (see paragraph [0014] and fig. 19 of Wang).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Posseme et al.		U.S. Patent 9,337,350	May 10, 2016.
Tsai et al.			U.S. Pub. 2015/0380509	Dec. 31, 2015.
Kuwazawa et al.		U.S. Pub. 2005/0087672	Apr. 28, 2005.
Park				U.S. Pub. 2005/0037583	Feb. 17, 2005.
Ilderem et al.			U.S. Patent 6,017,798	Jan. 25, 2000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892